1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10   SHANNON LORRAINE CASILLAS, )               Case No.: 5:20-cv-00571-KK
                                      )
11             Plaintiff,             )         ORDER AWARDING EQUAL
                                      )         ACCESS TO JUSTICE ACT
12       vs.                          )         ATTORNEY FEES AND EXPENSES
                                      )         PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                     )         AND COSTS PURSUANT TO 28
     Commissioner of Social Security, )         U.S.C. § 1920
14                                    )
               Defendant              )
15                                    )
                                      )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $4,200.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE: May 25, 2021
23                             ___________________________________
                               THE HONORABLE KENLY KIYA KATO
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                              -1-
1    Respectfully submitted,
2    LAW OFFICES OF LAWRENCE D. ROHLFING
3          /s/ Denise Bourgeois Haley
     _________________________
4    Denise Bourgeois Haley
     Attorney for plaintiff Shannon Lorraine Casillas
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                             -2-
